This action was instituted by defendant in error for the cancellation of certain agricultural leases and assignments, and to enjoin plaintiffs in error from setting up any claim to the lands involved. Plaintiffs in error interposed a demurrer to the petition, which, on December 22, 1919, was overruled by the court and judgment rendered against plaintiffs in error.
Appeal from this judgment and order of the court was filed in this court on June 24, 1920, more than six months having elapsed since the rendition of said judgment. The case is now before this court on motion of defendant in error to dismiss the appeal on the ground that the same was not filed within the time allowed by statute.
The case is here on a transcript, the only error alleged in the petition in error being the order overruling plaintiffs in error's demurrer and the rendition of a judgment against plaintiffs in error. No response to the motion to dismiss has been filed.
It is essential, in order to have a judgment reviewed in this court, that the proceeding should be commenced here within six months from the date of the final order or the rendition of the judgment appealed from. Section 4452, St. 1893 (section 5255, Rev. Laws 1910), as amended by Act Feb. 14, 1911 (Sess. Laws 1910-11. c. 18. p. 35); Dickerson v. Moore, 76 Okla. 249,185 P. 101; First State Bank of Warner v. Porter, 63 Oklahoma,182 P. 672; Dawson  Schreiner v. Davis Bros. Cheese Co.,53 Okla. 313, 156 P. 204; Powell et al. v. Johnson-Larimer Dry Goods Co. et al., 35 Okla. 644, 130 P. 945; Schollmeyer v. Van Buskirk, 35 Okla. 439, 130 P. 138.
This appeal not having been commenced within the six months period allowed by statute, the motion must be sustained and the appeal is dismissed.
RAINEY, C. J., and HARRISON, KANE. HIGGINS, and JOHNSON, JJ., concur.